957 So. 2d 714 (2007)
L.H., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D06-1380.
District Court of Appeal of Florida, Third District.
June 6, 2007.
*715 Karl E. Hall, Jr., Miami, for appellant.
Hillary S. Kambour; Karla Perkins, Miami, for appellee.
Before COPE, C.J., and GREEN, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
We affirm the final order terminating the mother's parental rights because there is substantial competent evidence in the record to show that she abandoned her minor child as defined by section 39.01(1), Florida Statutes (2005). See T.P. v. Dep't. of Children & Family Services, 935 So. 2d 621 (Fla. 3d DCA 2006)(standard of review for the sufficiency of evidence supporting termination of parental rights is whether order is supported by substantial competent evidence).
Affirmed.